Case 1:21-cv-20951-KMM Document 5 Entered on FLSD Docket 03/22/2021 Page 1 of 3




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                        MIAMI DIVISION

  MAYUMI BEREAU ALDERETE,                                         CASE NO.: 1:21-CV-20951
        Plaintiff,
  v.

  WAL-MART STORES EAST, LP, d/b/a
  WALMART SUPERCENTER #2727, a Foreign
  Limited Partnership,

       Defendant.
  ______________________________________/

                                     JOINT SCHEDULING REPORT

        Pursuant to the Court’s order requiring, among other things, the filing a joint scheduling

 report and Local Rule 16.1(b)(2) of the Local Rules of the United States District Court for the

 Southern District of Florida, the parties respectfully file their Joint Scheduling Report and state as

 follows.

 A.     Likelihood of settlement:

        The parties are in good faith exploring avenues for resolution of the matter.

 B.     The likelihood of additional parties appearing in the action:

        Not expected at this time.

 C.     Proposed limits on the time to join other parties, amend the pleadings, file and hear
        motions, and complete discovery:

        The parties request the following time limits:

        a.      Join other parties and amend the pleadings: June 14, 2021.

        b.      File and hear motions:

                     •    All summary judgment, Daubert, and other dispositive motions must be

                          filed no later than September 5, 2022.




                                         LIEBLER, GONZALEZ & PORTUONDO
                     Courthouse Tower - 25th Floor, 44 West Flagler Street, Miami, FL 33130 (305) 379-0400
Case 1:21-cv-20951-KMM Document 5 Entered on FLSD Docket 03/22/2021 Page 2 of 3

 CASE NO.: 1:21-CV-20951


                    •     All pre-trial motions and memoranda of law must be filed by December 12,

                          2022.

        c.      Complete discovery: August 8, 2022

 D.     Proposals for the formulation and simplification of issues:

        Unknown at this time; however, the parties will meet to discuss any proposals for the

 formulations and simplification of issues prior to filing the pretrial stipulation.

 E.     The necessity or desirability of amendments to the pleadings:

        Not expected at this time.

 F.     Possibility of obtaining admissions of fact and of documents:

        Counsel will meet after the applicable discovery cut-off date and the pretrial conference to

 discuss stipulations regarding the authenticity of documents and the need for advance rulings from

 the Court on the admissibility of evidence.

 G.     Suggestions for the avoidance of unnecessary proof and of cumulative evidence:

        The parties will meet prior to filing the pretrial stipulation to discuss suggestions for the

 avoidance of unnecessary proof and cumulative evidence.

 H.     Suggestions on the advisability of referring matters to a Magistrate Judge or master:

        The parties generally do no object to referring discovery matters to the magistrate judge

 assigned to this case. Beyond the foregoing, the parties do not believe there is any need for

 references to a special master or magistrate judge at this juncture. However, the parties reserve the

 right to object to the magistrate ruling on a specific discovery issue or motion should they decide

 to do so at any point during the litigation.

 I.     Preliminary estimate of the time required for trial:

        At this time the parties estimate a jury trial of this matter will take between 4 to 5 days.



                                                               2
                                         LIEBLER, GONZALEZ & PORTUONDO
                     Courthouse Tower - 25th Floor, 44 West Flagler Street, Miami, FL 33130 (305) 379-0400
Case 1:21-cv-20951-KMM Document 5 Entered on FLSD Docket 03/22/2021 Page 3 of 3

 CASE NO.: 1:21-CV-20951


 J.     Date for conferences before trial, final pretrial conference, and trial:

        The parties request a jury trial on or after February 6, 2023. The parties further request a

 pretrial conference two months before the trial.

 K.     Any issues about:

        (i) disclosure, discovery, or preservation of electronically stored information,
 including the form or forms in which it should be produced;
        (ii) claims of privilege or of protection as trial-preparation materials, including – if
 the parties agree on a procedure to assert those claims after production – whether to ask the
 court to include their agreement in an order under Federal Rule of Evidence 502; and
        (iii) when the parties have agreed to use the ESI Checklist available on the Court’s
 website, matters enumerated on the ESI Checklist.

        The parties do not believe that there will be discovery of electronically stored information.

 L.     Any other information that might be helpful to the Court in setting the case for status
        or pretrial conference:

        The parties request that this case be placed on the standard track for case management.

 Respectfully submitted,

  /s/ Irwin Ast _________                                        /s/ Christine M. Manzo______________
  IRWIN AST, ESQ.                                                CHRISTINE MANZO, ESQ.
  LAW OFFICE OF IRWIN AST                                        LIEBLER, GONZALEZ & PORTUONDO
  2121 SW 3rd Avenue, Suite 401                                  44 West Flagler Street, 25th Floor
  Miami, Florida 33129                                           Miami, FL 33130
  Tel: (305) 307-5208                                            Tel: 305-379- 0400
  Email: irwin@astlawfirm.com                                    Fax: (305) 379-9626
                                                                 Email: cmm@lgplaw.com
  Attorney for Plaintiff
                                                                 Attorneys for Defendant




                                                              3
                                        LIEBLER, GONZALEZ & PORTUONDO
                    Courthouse Tower - 25th Floor, 44 West Flagler Street, Miami, FL 33130 (305) 379-0400
